Citation Nr: 1216318	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-31 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than July 1, 2009, for the award of additional compensation benefits for a dependent stepchild.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran had active service from March 1969 to January 1971.  He received various decorations evidencing combat in the Republic of Vietnam, including the Combat Infantryman Badge, the Purple Heart Medal, and the Bronze Star Medal with "V" device.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 RO decision that awarded additional compensation benefits for a dependent stepchild, effective July 1, 2009.  

In April 2012, the Veteran and his spouse testified at a Board videoconference hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A VA Form 21-686c, Declaration of Status of Dependents, received at the RO on May 12, 2004, indicates that the Veteran married his current spouse on April [redacted], 2004.  The form also reflects that the Veteran had been married on two previous occasions.  The form does not include a second or reverse page that should contain a signature section, as well as information as to any dependent children or stepchildren.  

2.  In an undated notification letter, the Veteran was informed that the information he sent concerning his dependents (on May 12, 2004) was not complete.  The RO provided an additional VA Form 21-686c, Declaration of Status of Dependents, and requested that the Veteran fill out every blank on the form that applied to him.  

3.  A VA Form 21-686c, Declaration of Status of Dependents, received at the RO on June 2, 2009, indicates that the Veteran has a dependent stepchild, Z. B., who was born in July 1993.  The Veteran reported, at that time, that he provided information about his dependent stepchild in 2004 when he requested that his current spouse receive an award of additional compensation benefits, and that he had made multiple attempts to correct the error, but that it had not been corrected.  

4.  In October 2009, the RO informed the Veteran of its decision to add the award of additional disability compensation benefits for the Veteran's dependent stepchild, Z. B., effective July 1, 2009.  

5.  The Veteran and his spouse have provided credible statements and testimony that he actually submitted information as to his dependent stepchild, Z. B., along with information as to his dependent spouse, pursuant to the VA Form 21-686c, Declaration of Status of Dependents, that was received at the RO on May 12, 2004.  

6.  The effective date for the award of additional compensation benefits for a dependent stepchild, Z. B., is April [redacted], 2004, the date of the Veteran's marriage to his current spouse.  


CONCLUSION OF LAW

The criteria for an earlier effective date of April [redacted], 2004, for additional disability compensation benefits for the Veteran's dependent stepchild have been met.  38 U.S.C.A. §§ 101(4), 1115(2), 1154(a), 5107(b), 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.102, 3.204, 3.400, 3.401 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants an earlier effective date of April [redacted], 2004, for additional compensation benefits for the Veteran's dependent stepchild.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

A veteran with service connected disability rated at not less than 30 percent shall be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115(2) (West 2002); 38 C.F.R. § 3.4(b)(2) (2011).

Except as otherwise provided, the effective date of an award of compensation based upon an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An award of additional compensation for dependents based upon the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).

The effective date of the award of any benefit or increase by reason of marriage or the birth or adoption of a child shall be the date of that even if proof is received by VA within one year from the date of marriage, birth, or adoption.  38 U.S.C.A. § 5110(n).

Additional compensation for dependents will be effective the latest of the following dates:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth or adoption of a child, if evidence of the event is received within one year of the event, otherwise, the date notice is received of the dependent's existence, if received within one year of VA's request.  38 C.F.R. § 3.401(b)(1).

Payment of monetary benefits based upon original, reopened, or increased awards of compensation, pension, or dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).  VA shall require corroborating evidence to verify a marriage where: the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 U.S.C.A. § 5124(c); 38 C.F.R. § 3.204(a)(2).  Failure to furnish the higher class of evidence, however, does not preclude the acceptance of a lower class if the evidence furnished is sufficient to prove the point involved.  38 C.F.R. § 3.204(b).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected disability rating may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109.

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim.  See 38 C.F.R. § 3.158.

The Veteran contends that the appropriate effective date for the award of additional compensation benefits for his dependent stepchild should be the same date as his receipt of an award of additional compensation benefits for his dependent spouse.  The Veteran specifically reports that the information regarding his dependent stepchild, Z. B., was submitted at the same time as the information regarding his dependent spouse pursuant to the VA Form 21-686c, Declaration of Status of Dependents, received at the RO on May 12, 2004.  He essentially reports that although the back page of the form is not of record, it had to have been received by the RO at the same time as the front page of the form (regarding his dependent spouse), because it would have had his signature on the back page.  He argues that as the RO paid an award of additional compensation for his current dependent spouse based on that form, VA did, in fact, receive the back page of the form with the information as to his dependent stepchild.  He also reports that he was not specifically told by the RO that the VA Form 21-686c, Declaration of Status of Dependents, received on May 12, 2004, did not contain a signature section or information as to his dependent stepchild.  

A review of the claims file indicates that the Veteran was in receipt of a disability, or disabilities, rated at 50 percent, or more, respectively, since at least June 1989.  He is currently service-connected for multiple disabilities with a combined disability rating of 100 percent, effective March 8, 2005.  Therefore, as the Veteran has been in receipt of VA disability compensation at the rate of at least 30 percent, the Veteran has been qualified for additional compensation for dependents throughout the entire period of this appeal.  38 C.F.R. § 3.4(b)(2).  

In a VA Form 21-686c, Declaration of Status of Dependents, received at the RO on May 12, 2004, the Veteran reported that he married his current spouse on April [redacted], 2004.  He also stated that he had been married on two previous occasions.  The May 12, 2004, VA Form 21-686c, Declaration of Status of Dependents, of record, only includes one page and does not include a second or reverse page which should contain a signature section, as well as information as to any dependent children or stepchildren.  The form does include a notation that it is "Continued on Reverse."  

At an April 2004 Board hearing (on other issues), the Veteran and his current spouse indicated that they had been married two weeks earlier and that her ten-year old son resided with them.  

In an October 2004 notification letter, the RO informed the Veteran that they were working on his claim for dependency.  The Veteran was also informed that in order to add his current spouse to his award, he needed to submit a copy of a public record ending his marriage to his previous spouse, such as a divorce decree or death certificate.  The RO did not indicate, at that time, that a second, or reverse, page was missing or that a signature was missing, pursuant to the Veteran's May 12, 2004, VA Form 21-686c, Declaration of Status of Dependents.  

A January 2005 RO decision denied additional compensation benefits for a dependent spouse.  The RO notified the Veteran that he had been requested to send a divorce decree from his previous spouse and that as it was not received, his claim was denied.  The RO indicated that the Veteran had until October 2005 to make sure the information requested from him was received.  

In an undated notification letter, the RO notified the Veteran that he was recently sent a form asking about his dependents and that in his response (on May 12, 2004), he failed to properly complete the form.  The RO provided an additional VA Form 21-686c, Declaration of Status of Dependents, and requested that the Veteran fill out every blank on the form that applied to him.  

In March 2005, through his then attorney, the Veteran submitted a divorce decree regarding his marriage to his previous spouse as requested pursuant to an October 2004 notification letter (noted above).  

In an August 2005 and December 2005 notification letters, regarding respective August 2005 and December 2005 rating decisions, the Veteran was informed that he was being paid as a single Veteran with no dependents.  

In June 2007, the RO informed the Veteran of its decision to add the award of additional disability compensation benefits for the Veteran's current dependent spouse, effective May 1, 2004.  The Veteran was informed that he was being paid as a Veteran with one dependent and he was requested to let the RO know of any change in his marital status.  

In a July 2007 notification letter, regarding a July 2007 rating decision, the Veteran was informed that he was being paid as a Veteran with one dependent.  The Veteran was requested to let the RO know of any change in his marital status at that time.  

In a January 2008 letter, the Veteran was informed that additional benefits had been included for his spouse.  He was requested to immediately tell the RO of any change in the number or status of his dependents.  

A VA Form 21-686c, Declaration of Status of Dependents, was received at the RO on June 2, 2009.  At that time, the Veteran reported that he had a dependent stepchild, Z. B., who was born in July 1993.  The Veteran stated that information about his dependent stepchild was reported in 2004 when he requested that his current spouse receive an award of additional compensation benefits, and that he had made multiple attempts to correct the error, but that it had not been corrected. 

In a VA Form 21-686c, Declaration of Status of Dependents, received at the RO in October 26, 2009, the Veteran reported that he had a dependent stepchild, Z. B. who was born in July 1993, as well as a dependent child, S. E., who was born in August 2009.  

In October 2009, the RO informed the Veteran of its decision to add the award of additional disability compensation benefits for the Veteran's dependent stepchild, Z. B., effective July 1, 2009.  

In December 2009, the RO informed the Veteran of its decision to add the award of additional disability compensation benefits for the Veteran's dependent child, S. E., effective September 1, 2009.  

At the April 2012 Board hearing, the Veteran testified that he filed a VA Form 21-686c, Declaration of Status of Dependents, on May 12, 2004, and that the RO indicated that it had been received because he was notified that a divorce decree from his prior marriage was missing.  He stated that there was no mention by the RO, at that time, of a missing signature page, or reverse page.  The Veteran and his spouse reported that when they submitted the VA Form 686c, Declaration of Status of Dependents, it contained all the information, including information concerning his dependent stepchild, Z. B.  The Veteran and his spouse indicated that the RO started paying benefits for her as a dependent spouse based on that form and that a missing page contained the information regarding the Veteran's stepchild, as well as the Veteran's signature.  The Veteran also indicated that he was not specifically told by the RO that the VA Form 21-686c, Declaration of Status of Dependents, received on May 12, 2004, did not contain a signature section or information as to his dependent stepchild.  

The Board observes that the Veteran claims that the second, or reverse page, of the VA Form 21-686c, Declaration of Status of Dependents, received at the RO on May 12, 2004, was filled out with information regarding his dependent stepchild, Z. B., and that the signature section on that form was also completed, along with the information filled out regarding his dependent spouse.  The Board notes that only the first, or front, page of that form, which contains information as to the Veteran's dependent spouse, is of record.  

The Board observes that the evidence of record shows that in an undated notification letter, subsequent to receipt of the VA Form 21, 686c, Declaration of Status of Dependents, the RO notified the Veteran he was recently sent a form asking about his dependents and that in his response (on May 12, 2004), he failed to properly complete the form.  The RO provided an additional VA Form 21-686c, Declaration of Status of Dependents, and requested that the Veteran fill out every blank on the form that applied to him.  The RO did not specifically indicate that a second, or reverse, page was missing, that a signature section was missing, or that the Veteran had not provided information as to any dependent children.  The Veteran apparently did not respond to the undated notification letter.  The Board observes, however, that in June 2007, the RO informed the Veteran of its decision to add the award of additional disability compensation benefits for the Veteran's current dependent spouse, effective May 1, 2004.  The Board notes that the RO apparently granted the award of additional compensation benefits for the Veteran's dependent spouse based on the original VA Form 686c, Declaration of Status of Dependents, received on May 12, 2004, despite the fact that it is now missing the second or reverse page referring to the Veteran's dependent children and containing a signature section.  

Additionally, the Board notes that in a subsequent VA Form 21-686c, Declaration of Status of Dependents, received at the RO June 2, 2009, the Veteran reported that he had a dependent stepchild, Z. B. who was born in July 1993.  At that time, the Veteran specifically stated that he had provided information as to his dependent stepchild previously in 2004, and that he had made multiple efforts to correct the error of not adding an award of additional compensation benefits for the Veteran's dependent stepchild.  In October 2009, the RO informed the Veteran of its decision to add the award of additional disability compensation benefits for the Veteran's dependent stepchild, Z. B., effective July 1, 2009.  

The Board finds that the Veteran and his spouse have provided credible statements and testimony that that they actually submitted information as to the Veteran's dependent stepchild, Z. B., along with information as to his dependent spouse, pursuant to the VA Form 21-686c, Declaration of Status of Dependents, that was  received at the RO on May 12, 2004.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Therefore, the Board will accept that the Veteran provided information as to his dependent stepchild, Z. B., on May 12, 2004.  

As outlined in 38 C.F.R. § 3.401(b), there are four possible effective dates for the award of additional compensation for the Veteran's dependent stepchild, and the latest of these is the appropriate effective date.  The latest of these dates, in this case, therefore, is the date of claim, which was received on May 12, 2004.  The Board notes, however, that 38 C.F.R. § 3.401(B), provides that the "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth or adoption of a child, if evidence of the event is received within one year of the event, otherwise, the date notice is received of the dependent's existence, if received within one year of VA's request.  In the VA Form 21-686c, Declaration of Status of Dependents, received at the RO on May 12, 2004, the Veteran indicated that he was married on April [redacted], 2004.  Given these circumstances, and resolving doubt in favor of the Veteran, the Board find that the "date of claim" in this case is April [redacted], 2004, the date of the Veteran's marriage to his dependent spouse.  

Thus, the Board concludes that the proper effective date for the award of additional compensation benefits for a dependent stepchild is April [redacted], 2004.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, an effective date of April [redacted], 2004, is granted for the award of additional compensation benefits for a dependent stepchild.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


